Citation Nr: 1042071	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
lumbar spine disability manifested by limited and painful motion 
with right radiculopathy.

(The issue of entitlement to an increased rating for right knee 
injury residuals will be addressed in a separate decision by the 
Board)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

In May 2002 the Veteran testified before a Veterans Law Judge.  
In November 2008, the Board denied the Veteran's appeal as it 
pertained to her lumbar spine disability and remanded the issue 
of an increased rating for a right knee disability.  As discussed 
below, the Board's decision with respect to the Veteran's lumbar 
spine disability is vacated and a new decision will be issued.  

The Board observes that the Veterans Law Judge before whom the 
Veteran testified is no longer employed by the Board.  The 
Veteran will be notified under separate cover of her right to an 
additional hearing on both issues that were before the Board at 
the time of its November 2008 decision.


FINDINGS OF FACT

1.  On November 7, 2008, the Board issued a decision denying an 
initial evaluation in excess of 40 percent for lumbar spine 
disability manifested by limited and painful motion with right 
radiculopathy.

2.  Evidence pertinent to the appeal decided in the November 7, 
2008 Board decision was received at the Board prior to November 
7, 2008 and was associated with the veteran's claims file after 
issuance of the November 7, 2008 decision.


CONCLUSION OF LAW

Vacatur of the Board's November 7, 1008 decision addressing the 
issue of entitlement to an initial evaluation in excess of 40 
percent for lumbar spine disability manifested by limited and 
painful motion with right radiculopathy is warranted.  
38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on its 
own motion, when a claimant has been denied due process of law or 
has been granted benefits based on false or fraudulent evidence.  
38 C.F.R. § 20.904.  For the reasons discussed below, the 
November 7, 2008 Board decision is vacated with respect to the 
issue of entitlement to an initial evaluation in excess of 40 
percent for lumbar spine disability manifested by limited and 
painful motion with right radiculopathy.  

As noted, in November 2008 the Board denied the Veteran's appeal 
with respect to entitlement to an initial evaluation in excess of 
40 percent for lumbar spine disability manifested by limited and 
painful motion with right radiculopathy.  Evidence pertinent to 
this appeal was received by the Board in November 2008, but was 
not associated with the claims file at the time of the November 
7, 2008 decision.  As the November 2008 decision was not based on 
consideration of all the available evidence, and to afford the 
Veteran due process, the Board has determined that the November 
2008 decision should be vacated and another decision issued in 
its place.  




ORDER

The November 7, 2008 Board decision addressing the issue of 
entitlement to an initial evaluation in excess of 40 percent for 
lumbar spine disability manifested by limited and painful motion 
with right radiculopathy is vacated.




	                        
____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




